Order entered December 2, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00925-CV

                 IN RE SHERRIE CASH, ET AL., Relators

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-07375

                                   ORDER
                  Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus. We also DENY relators’ motion for temporary stay as moot.


                                          /s/   KEN MOLBERG
                                                JUSTICE